DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH CONNECTION LINES AROUND TRANSMISSION AREA”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2017/0162637 A1; hereinafter, “Choi”), evidenced by Kim et al. (US 2017/02880033 A1; hereinafter, “Kim”).
Regarding claims 1-4, 10 and 11:
	re claim 1, Choi discloses a display device comprising:
a substrate 100 (Fig. 4 and [0075]) including a transmission area TH (Figs. 2, 4, 15A, 15B, and [0077]) and a display area DA [0075] surrounding the transmission area TH;
a plurality of display elements PX (Figs. 2, 15A and [0068]) in the display area DA;
a plurality of first horizontal lines (SL1a to SLna, Figs. 2, 15A and [0068]) and a plurality of second horizontal lines (SL1b to SLnb, Figs. 2, 15A and [0068]) each extending in a first direction and spaced apart from each other with the transmission area TH therebetween;
	a plurality of first vertical lines SP1 (Figs. 15A-15B and [0167], note in Fig. 15A, a straight portion SP1 exists for each data line DLj) and a plurality of second vertical lines SP2 (Fig. 15B and 15A) each extending in a second direction (vertical) intersecting with the first direction (horizontal) and spaced apart from each other with the transmission area TH therebetween; and
a first connection line CP (Figs. 15A, 15B and [0091], note: in Fig. 15A, a first connection line, CP, would be the curved line connected to DLj-2) connecting at least one of the plurality of first vertical lines SP1 to at least one of the plurality of second vertical lines SP2 and detouring around the transmission area TH,
wherein the first connection line CP (connected to DLj-2 in Fig. 15A) is on a first layer 103 (Fig. 16 and [0108]) which is a same layer as a layer on which at least one of the plurality of first horizontal lines SL1a (Fig. 15A and 16) is arranged {NOTE: Fig. 16 is a cross-sectional view at XIV-XIV in Fig. 15A; accordingly, the curved-first-connection line CP that is connected to the first vertical line-portion of DLj-2 is on the same layer as the gate G2 of transistor T2 in Fig. 16; and although Choi does not explicitly state that the horizontal/scan lines SL1a-SLna are connected to gates of the transistors, Kim is cited as evidence to show that scan lines SL (see Kim, Figs. 2, 4) are typically part-of/connected-to gates of a switching transistor that is similar to Choi’s T2 in Fig. 16; accordingly, Choi anticipates the first connection line CP being on the same layer 103 (Fig. 16) as a first horizontal line that is connected to G2 of T2};

	re claim 2, the display device of claim 1, further comprising: a second connection line (CP that is connected to DLj-1 in Figs. 15A, 15B and 16) connecting at least one of the plurality of first vertical lines (SP1 portion of DLj-1 in Figs. 15A, 15B and 16) to at least one of the plurality of second vertical lines (SP2 portion of DLj-1 in Figs. 15A, 15B and 16) and detouring around the transmission area TH, wherein the second connection line is on a second layer 105 (Fig. 16 and [0113]) different from the first layer 103 (Fig. 16);

	re claim 3, the display device of claim 2, wherein the first connection line and the second connection line are respectively provided as a plurality of first connection lines (e.g., DLj-2, DLj+1, Figs. 15A and 16) and a plurality of second connection lines (e.g., DLj, Dlj-1, Figs. 15A and 16), and the plurality of first connection lines and the plurality of second connection lines are alternately arranged around the transmission area TH (see Fig. 16, wherein DLj, DLj+1, DLj-1 are alternately arranged); 

	re claim 10, the display device of claim 1, further comprising: a third connection line (e.g., CP that is connected to DLj+1 in Figs. 15A, 15B and 16) connecting the at least one of the plurality of first vertical lines to the at least one of the plurality of second vertical lines and detouring around the transmission area TH, wherein the third connection line is on a third layer 103 (Fig. 16) that is a same layer as a layer on which the at least one of the plurality of first vertical lines is arranged (e.g., DLj+1 is on a same layer 103 as a layer on which DLj+2 that is connected to one of the first vertical lines); and

	re claim 11, the display device of claim 10, further comprising: a fourth connection line (e.g., CP that is connected to DLj+2 in Figs. 15A, 15B and 16) connecting the at least one of the plurality of first vertical lines to the at least one of the plurality of second vertical lines and detouring around the transmission area TH, wherein the fourth connection line is on a fourth layer 105 (Fig. 16) different from the third layer 103.

	Therefore, Choi (evidenced by Kim) anticipates claims 1-4, 10 and 11.

Allowable Subject Matter
Claims 5-9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claim 1;
Claim 6 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claim 1;
Claim 7 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claim 1;
Claims 8-9 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 8 (when combined with claim 1), and claim 9 depends from claim 8;
Claims 12-13 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 12 (when combined with claims 1, 10 and 11), and claim 13 depends from claim 12; and
Claims 14-20 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 14: a plurality of connection lines…including a first connection line, a second connection line, a third connection line, and a fourth connection line each arranged on different layers; and claims 15-20 depend from claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892